Citation Nr: 0009409	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher rating for residuals of an 
umbilical hernia repair, initially rated as noncompensably 
disabling.

2.  Entitlement to a higher rating for residuals of a 
fracture of the coccyx (tailbone), initially rated as 
noncompensably disabling.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for perforation of the 
right eardrum.


REPRESENTATION

Appellant represented by:	AGO



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1994 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions in June and November 1998 that (1) 
granted service connection for residuals of an umbilical 
hernia repair, and assigned a noncompensable evaluation under 
Diagnostic Code 7399-7339; (2) granted service connection for 
residuals of a fracture of the coccyx (tailbone), and 
assigned a noncompensable evaluation under Diagnostic Code 
5299-5298; (3) denied service connection for a left ankle 
disability; and (4) denied service connection for a 
perforated right eardrum.  


FINDINGS OF FACT

1.  The veteran's umbilical hernia repair is asymptomatic, 
with subjective complaints of sharp pain and discomfort; an 
umbilical hernia or weakened abdominal muscle requiring 
support with a belt are not found.

2.  The residuals of fracture of the coccyx are manifested 
primarily by tenderness over the coccyx area and subjective 
complaints of constant pain, which produce some functional 
impairment while sitting; partial or complete removal of the 
coccyx is not found.

3.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current left ankle 
disability.

4.  The veteran has not submitted competent (medical) 
evidence linking a current left ankle condition to an 
incident of service or to a service-connected disability.

5.  The veteran has not submitted competent (medical) 
evidence linking his right perforated eardrum to an incident 
of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of an umbilical hernia repair are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Code 7339, 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).

2.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the coccyx (tailbone) are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.44, 
4.45, 4.71a, Diagnostic Code 5298 (1999).

3.  The claim of service connection for a left ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of service connection for perforation of the 
right eardrum is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

The veteran's claims for higher (compensable) evaluations for 
his service-connected disabilities are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, 
however, the initial assignment of a disability rating has 
been appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A.  Residuals of an Umbilical Hernia Repair

Service medical records show that the veteran underwent 
repair of an umbilical hernia in January 1996.  Upon follow-
up examination in February 1996, the examiner noted that the 
midline horizontal incision was healing well; it was clean, 
dry, and intact; soft and non-tender; and bowel sounds were 
positive.  Sutures were absorbable subcuticular.  The 
assessment was that of status post ventral hernia repair, 
doing well.  The veteran was to continue convalescence and 
light duty as directed.

The veteran underwent a VA examination in February 1998.  He 
reported that he had a small umbilical hernia, which was 
repaired in January 1996 and that there were no 
complications.  Upon examination, the veteran's abdomen was 
normal.  The diagnosis was that of status post umbilical 
hernia repair.  The examiner did not note the presence of any 
scar.

A June 1998 rating decision granted service connection for 
residuals of an umbilical hernia repair, and assigned a 
noncompensable evaluation under Diagnostic Code 7399-7339, 
effective from May 1997.

Statements of the veteran in the claims folder are to the 
effect that he continues to get sharp pains and discomfort at 
times.

The veteran's claim for a higher (compensable) evaluation for 
residuals of an umbilical hernia repair may be evaluated 
under Diagnostic Code 7339 based on postoperative residuals 
of a ventral hernia and as a scar.  A noncompensable rating 
is warranted for healed postoperative wounds when there is no 
related disability and a belt is not indicated. A 20 percent 
evaluation requires a small postoperative ventral hernia 
which is not well supported by a belt under ordinary 
conditions or a healed ventral hernia or postoperative wound 
with weakening of the abdominal wall and indications for a 
supporting belt.  38 C.F.R. § 4.114, Diagnostic Code 7339.

A 10 percent evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.

The service medical records reveal that the veteran's 
incision was healing well and the veteran was doing well, 
following a ventral hernia repair.  At a VA examination in 
1998, no abdominal scar was noted, and an umbilical hernia 
was not found.

A review of all the evidence indicates that residuals of an 
umbilical hernia repair are asymptomatic.  The evidence does 
not indicate that any scar is ulcerative, painful on 
objective demonstration, or affects the motion of a body part 
to warrant a compensable rating under Diagnostic Codes 7803, 
7804 or 7805.  Nor does the evidence indicate the presence of 
an umbilical hernia or weakening abdominal muscle requiring 
the support of a belt to warrant a compensable rating under 
Diagnostic Code 7339.  Nor is there evidence in the record 
that the veteran's residuals present exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

Hence, the preponderance of the evidence is against the claim 
for a compensable evaluation for residuals of an umbilical 
hernia repair.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no evidence that the veteran's 
disability has warranted a compensable rating at any time 
since his discharge from service; thus, a "staged" rating 
is not indicated.  Fenderson v. West, 12 Vet. App. 119.

B.  Residuals of a Fracture of the Coccyx (Tailbone)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Service medical records show that the veteran complained of 
pain in his tailbone and lower back in November 1995.  He 
reported that he had sat on a stump in the field two weeks 
earlier, and that his tailbone had been hurting since that 
time.  He reported that pain occurred when he attempted to do 
sit-ups, but that he did not have pain while standing, 
walking, or running.  The assessment was possible bruised 
tailbone, and the veteran was referred for further 
evaluation.

Records show that the veteran was treated for pain in his 
tailbone in December 1995.  He reported that he was diagnosed 
as having a fracture of the coccyx.  On a "Report of Medical 
History" in April 1997, the veteran reported that he had 
fractured his tailbone.

The veteran underwent a VA examination in February 1998.  He 
reported that in 1995, during a training session in Honolulu, 
Hawaii, he was off balance and accidentally fell right onto a 
stump that was sticking out of the ground, which he did not 
see.  He reported that the stump hit hard on his tailbone and 
caused a fracture.  The veteran also reported that he could 
not sit too long on one side, and that he was constantly 
shifting his position because of pain in the coccyx area.  He 
described the pain as throbbing.

Upon examination of the veteran's musculoskeletal system, all 
joints and muscles were within normal limits; there was no 
swelling; no atrophy; no discoloration of skin.  The range of 
motion was within normal limits for the cervical spine, the 
thoracic spine and the lumbosacral spine.  There was some 
slight tenderness at the coccyx area.  X-rays revealed 
minimal anterior wedging of L1 vertebral body, which appeared 
to be old rather than recent; and minimal right convex 
scoliosis of the lumbar spine.  There was no evidence of 
recent fracture, subluxation, or dislocation of the 
lumbosacral spine.  The veteran was diagnosed as having a 
history of a fracture of coccyx bone.

A June 1998 RO rating decision granted service connection for 
residuals of a fracture of the coccyx (tailbone), and 
assigned a noncompensable evaluation under diagnostic code 
5299-5298, effective from May 1997.

Statements of the veteran in the claims folder are to the 
effect that his tailbone constantly hurts and is very 
uncomfortable when sitting down at times.

The service medical records show that the veteran was treated 
for pain in his tailbone, and service connection has been 
granted for residuals of a fracture of the coccyx (tailbone).  
When there are no painful residuals following partial or 
complete removal of the coccyx, a noncompensable evaluation 
is warranted.  A 10 percent rating requires painful 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298.

The veteran's statements indicate that he has constant pain 
in the coccyx area that causes problems with sitting, and 
that he constantly shifts his positioning because of 
throbbing pain.  At the VA examination in February 1998, 
there was some slight tenderness at the coccyx area.  Pain 
may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that he has functional impairment from pain in the 
coccyx area.  38 C.F.R. § 4.10.

After consideration of all the evidence, the Board finds that 
a 10 percent rating for residuals of a fracture of the coccyx 
(tailbone) best represents his disability picture.  Although 
the medical evidence shows neither complete nor partial 
removal of the veteran's coccyx, his statements that he has 
constant pain and problems with sitting have been resolved by 
assignment of the higher rating.  38 C.F.R. § 4.7.

There is no evidence in the record that the veteran's 
residuals of a fracture of the coccyx (tailbone) present 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Again, a "staged" rating is not indicated, as the evidence 
shows that a 10 percent rating is warranted for the entire 
period of the appeal.  Fenderson v. West, 12 Vet. App. 119.

II.  Service Connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Finally, the veteran's allegations regarding matters about 
which he is competent to testify are presumed credible for 
the purpose of making a claim well grounded.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  
Nonetheless, competent evidence, either medical or lay, 
depending on the circumstances, is still required to relate 
the present disability to the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

A.  Left Ankle Disability

Service medical records show that the veteran was treated for 
left ankle and heel pain in April 1996.  The veteran reported 
that the pain increased when walking and running and that 
there were cracking sounds when running.  Upon examination of 
the veteran's foot, there was no edema and no ecchymosis; 
capillary refill was less than 3 seconds.  There was full 
range of motion of the ankle and positive sensation.

The veteran underwent a VA examination in February 1998.  He 
reported that he had pain in his left ankle and left knee, 
which he did not know how he injured, but that the pain 
started during basic training.  He reported constant pain, 
and that the pain was increasing and was more annoying to 
him.  He stated that he had frequent subluxation and cracking 
sounds.  Upon examination, the veteran had normal posture and 
gait.  His knees and ankles were within normal limits for 
range of motion.  He did have pulses of both feet.  He had 
some cracking sound during the range of motion in the left 
ankle.  X-rays of the left ankle showed no fracture or 
dislocation, and the ankle mortise was intact.  No 
significant arthritic changes were seen.  The veteran was 
diagnosed as having a normal left knee and left ankle.

Statements of the veteran in the claims folder are to the 
effect that he has constant pain and problems with his left 
ankle.

Here, the Board finds that the veteran has submitted 
competent evidence tending to show an in-service occurrence 
of left ankle pain, and a continuity of symptomatology.  The 
Board notes that the claims folder contains neither medical 
evidence of a current left ankle disability, nor medical 
evidence of a link between current left ankle complaints and 
service or post-service continuity of symptomatology.  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992);  see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but he has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran is advised that he may reopen the claim of 
service connection for a left ankle disability at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of the 
claimed disorder, and a medical opinion that links the 
veteran's claimed disorder to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

B.  Perforation of the Right Eardrum

Service medical records show that the veteran sought 
treatment in August 1995 for pain in his right ear and upper 
respiratory congestion.  Upon examination of the veteran's 
right ear, there was serous drainage of the tympanic membrane 
but no perforation.  The temporomandibular joint was tender 
to touch, and there was tragus pain to ear.  The assessment 
was tympanic membrane serous otitis.  The veteran was 
prescribed medications and follow-up treatment.  For purposes 
of well-groundedness, the evidence of record is presumed true 
and supports a finding that a right ear condition was noted 
in service.

Service medical records of an audiogram dated in April 1997 
note that the veteran was routinely exposed to hazardous 
noise.  At a VA examination in February 1998, shortly after 
discharge from service, it was noted that the veteran's right 
eardrum was perforated. 

The Board finds that the veteran has submitted competent 
evidence tending to show an in-service occurrence of a right 
ear disorder in 1995.  Furthermore, the Board notes that 
there is evidence of current right ear disability-a 
perforated eardrum.  There is, however, no medical evidence 
of a link between the current disability and serous otitis in 
service.  It is the veteran's burden to submit evidence of 
such a nexus.  The absence of such evidence makes the claim 
not plausible and, therefore, not well-grounded.

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but he has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. at 392-94.

The veteran is advised that he may reopen the claim of 
service connection for a perforated right eardrum at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating a link between the veteran's 
current disorder and an incident of service or to a service-
connected disability.  Robinette v. Brown, 8 Vet. App. 69.


ORDER

An increased (compensable) evaluation for residuals of an 
umbilical hernia repair is denied.

A 10 percent rating is granted for residuals of a fracture of 
the coccyx (tailbone), subject to the regulations applicable 
to the payment of monetary awards.

The claim of service connection for a left ankle disability 
is denied as not well grounded.

The claim of service connection for perforation of the right 
eardrum is denied as not well grounded.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 



